I N    T H E      C O U R T O F A P P E A L S
                                                                            A T K N O X V I L L E                                         FILED
                                                                                                                                      February 1, 1999

                                                                                                                                     Cecil Crowson, Jr.
                                                                                                                                    Appellate C ourt
                                                                                                                                        Clerk

C U R T I S                 G .     M A Y E S ,                                       )      K N O X C H A N C E R Y
                                                                                      )      C . A . N O . 0 3 A 0 1 - 9 8 0 1 - C H - 0 0 0 3 2
P. l a i n t i f f - A p p e l l a n t             )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
v s .                                                                                 )      H O N . F R E D E R I C K      D .     M c D O N A L D
                                                                                      )      C H A N C E L L O R
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
M   A   R   G   A   R   E   T C . C U L P E P P E R ,                                 )      R E V E R S E D    A N D   R E M A N D E D
C   o   m   m   i   s   s   i o n e r o f t h e T e n n e s s e e                     )
D   e   p   a   r   t   m   e n t o f E m p l o y m e n t                             )
S   e   c   u   r   i   t   y                                                         )
                                                                                      )
                                    a n d                                             )
                                                                                      )
W A L - M A R T                   S T O R E S ,      I N C . ,                        )
                                                                                      )
                                    D e f e n d a n t s - A p p e l l e e s           )




L E E           A N N         S W A R M ,       K n o x v i l l e     L e g a l     A i d    S o c i e t y ,    I n c . ,   f o r     A p p e l l a n t .


J O H N K N O X W A L K U P , A t t o r n e y G e n e r a l a n d R e p o r t e r , a n d D O U G L A S E A R L
D I A M O N D , A s s i s t a n t A t t o r n e y G e n e r a l , f o r t h e a p p e l l e e , C o m m i s s i o n e r
o f t h e T e n n e s s e e D e p a r t m e n t o f E m p l o y m e n t S e c u r i t y .


F R E D E R I C K                  W .      H O D G E ,   N a s h v i l l e ,      f o r    a p p e l l e e ,   W a l - M a r t     S t o r e s ,     I n c .
                                                                                       O          P          I      N      I          O      N



                                                                                                                                                                                                  M c M u r r a y ,           J .



              T h i s        i s         a n     a p p e a l            f r o m             t h e                d e n i a l o f u n e m p l o y m e n t                                          c o m p e n s a t i o n

b e n e f i t s .                 T h r o u g h              t h e      e n t i r e                    p r o c e d u r e ,                          i n c l u d i n g               a n          a p p e a l          t o   t h e

C h a n c e r y             C o u r t                f o r         K n o x             C o u n t y ,                           t h e             a p p e l l a n t                 h a s           b e e n            d e n i e d

u n e m p l o y m e n t                      c o m p e n s a t i o n                       b e n e f i t s                           b e c a u s e             h e       h a d            b e e n             g u i l t y     o f

m i s c o n d u c t                   a r i s i n g            o u t       o f             t h e                 s c o p e                a n d       c o u r s e            o f          h i m          e m p l o y m e n t

a n d      T . C . A .            §      5 0 - 7 - 3 0 3 ( a ) ( 2 )                             b a r s                h i m             f r o m      r e c o v e r y               o f          u n e m p l o y m e n t

c o m p e n s a t i o n                      b e n e f i t s .                   W e              r e v e r s e                       t h e          j u d g m e n t                o f          t h e          C h a n c e r y

C o u r t         a n d      r e m a n d              t h i s          c a s e             t o          t h e            t r i a l                c o u r t          f o r     e n t r y                o f     a n     o r d e r

a w a r d i n g            u n e m p l o y m e n t                      b e n e f i t s                           a s      p r o v i d e d                    b y       l a w .



              O n         S e p t e m b e r                  1 ,       1 9 9 5 ,                 t h e             a p p e l l a n t                    b e g a n            h i s              e m p l o y m e n t           a t

W a l - M a r t .                     B e f o r e             h i s       e m p l o y m e n t                                  a t          W a l - M a r t ,                t h e          a p p e l l a n t               h a d

b e e n      a r r e s t e d                 a n d      c h a r g e d              w i t h                  a s s a u l t ,                       v a n d a l i s m a n d w i r e                               t a p p i n g .

A t       t h e       t i m e            o f         h i s         i n i t i a l                      e m p l o y m e n t                          w i t h           W a l - M a r t                t h e         c h a r g e s

w e r e           s t i l l             p e n d i n g .                      O n             h i s                  a p p l i c a t i o n                            f o r         e m p l o y m e n t ,                    t h e

a p p e l l a n t             w a s            a s k e d           w h e t h e r                      h e          h a d             b e e n         c o n v i c t e d                    o f       a         f e l o n y     o r

a n y       t y p e         o f         t h e f t            o r       f r a u d .                          H e         r e s p o n d e d                    t r u t h f u l l y                    t h a t           h e   h a d

n o t      b e c a u s e               a t     t h a t         t i m e ,           a s            n o t e d ,                   t h e            c h a r g e s           w e r e           s t i l l            p e n d i n g .




                                                                                                                    2
T h e e m p l o y m e n t a p p l i c a t i o n c o n t a i n e d n o q u e s t i o n r e g a r d i n g a r r e s t s .

T h e r e f o r e ,               t h e         a p p e l l a n t                 d i d       n o t       f a l s i f y        h i s         e m p l o y m e n t                       a p p l i c a -

t i o n .



            W h e n             h e          f i r s t            w e n t           t o       w o r k        a t        W a l - M a r t ,            h e        w o r k e d                              a s       a

s t o c k m a n .                     H e       w a s       l a t e r              t r a n s f e r r e d               t o     c o u r t e s y               p a t r o l                      i n              t h e

p a r k i n g           l o t .               O n        J u l y        1 5 ,             1 9 9 6 ,        t h e       a p p e l l a n t             w a s       p l a c e d                             o n       a

j u d i c i a l          d i v e r s i o n                f o r       t h e          p e n d i n g         c h a r g e s .               T h e     a p p e l l a n t                      d i d                n o t

a d v i s e          W a l - M a r t            o f       t h e      j u d i c i a l             d i v e r s i o n .               W a l - M a r t           l e a r n e d                         o f         t h e

j u d i c i a l             d i v e r s i o n                     t h r o u g h               o t h e r            s o u r c e s           a n d          t e r m i n a t e d                                  t h e

a p p e l l a n t ' s                 e m p l o y m e n t .                       W a l - M a r t          c o n c e d e s           t h a t        i t       h a s      n o                   p o l i c y

t h a t         w o u l d             h a v e           r e q u i r e d              t h e        a p p e l l a n t            t o         r e p o r t          t h e                  j u d i c i a l

d i v e r s i o n           t o           W a l - M a r t .            T h e          c l o s e s t         t h i n g        t o     a      p o l i c y        r e g a r d i n g                               t h e

s u b j e c t          m a t t e r            i s        f o u n d          i n       t h e      t e s t i m o n y           o f         M r .     L e w i s          B l o c k t o n ,                            a

s u p e r v i s o r               a t       W a l - M a r t .                 H e         t e s t i f i e d           a s    f o l l o w s :



                            M     R . B L O C K T O N :    O h , v i o l a t i o n o f                                         p o l      i c y a s f a r a                    s          a    n
            a    r   r e s t      e d a s s o c i a t e .      H e w a s - h e w a                                              s n '      t a r r e s t e d ,                         b u     t
            a    c   c o r d      i n g t o o u r p o l i c y , i f o n c e t h                                               e y           p l e a d g u i l t          y                t    o
            c    h   a r g e      s o r - o r p l e a d s n o c o n t e s t o r i                                                s f       o u n d g u i l t y                     o    f      -
            o    f      a n y         c h a r g e s a n d o u r - o u r W a l - M a                                            r t          i s s a y i n g t                 h        a t     ,
            h    e   y , i      f t h e g u y i s o u t t h e r e g u a r d i n g                                              o t h      e r p e o p l e ' s                 s        a f     e
            b    e   i n g         a n d p r o p e r t y , a n d h e j u s t p l e d                                             e d         ( s i c ) g u i l t             y            t    o
            t    h   e s e       c h a r g e s - y o u k n o w - h o w c a n h e                                                  s t    o p s o m e o n e e                   l       s e     ?



            T . C . A .               §     5 0 - 7 - 3 0 3 ( a ) ( 2 )                      p r o v i d e s          a s    f o l l o w s :



            ( a ) D i s q u a l i f y i n g E v e n t s .                                             A   c l a i m a n t s h a l l b e                    d i s q u a l i -
            f i e d f o r b e n e f i t s :

                                                                                                      3
                               (     2     )        I ft h e c o m m i s s i o n e r f i n d s t h a t a c l a i m a n t                                                                h
                                                                                                                                                                                        a     s
                               b     e     e   n d i s c h a r g e d f r o m s u c h c l a i m a n t ' s m o s t r e                                                                c n e     t
                               w     o     r   k f o r m i s c o n d u c t c o n n e c t e d w i t h s u c h c l a i m a                                                            n ' t     s
                               w     o     r   k , s u c h d i s q u a l i f i c a t i o n s h a l l b e f o r t h e d                                                              u a r     -
                               t     i     o   n o f t h e e n s u i n g p e r i o d o f u n e m p l o y m e n t                                                                        a
                                                                                                                                                                                        n     d
                               u     n     t   i l s u c h c l a i m a n t h a s s e c u r e d s u b s e q u e n t e m p                                                            l y o     -
                               m     e     n   t c o v e r e d b y a n u n e m p l o y m e n t c o m p e n s a t i o n l a                                                           w o      f
                               t     h     i   s s t a t e , o r a n o t h e r s t a t e , o r o f t h e U n                                                                        i t e     d
                               S     t     a   t e s , a n d w a s p a i d w a g e s t h e r e b y t e n ( 1 0 ) t                                                                  i m e     s
                               s     u     c   h c l a i m a n t ' s w e e k l y b e n e f i t a m o u n t ;



            S i n c e                    t h e            i n c i d e n t s       t h a t        r e s u l t e d                  i n         t h e       t e r m i n a t i o n              o f    t h e

a p p e l l a n t             o c c u r r e d                    b e f o r e       h i s       e m p l o y m e n t                  w i t h             W a l - M a r t ;         h e       d i d   n o t

f a l s i f y         h i s               e m p l o y m e n t             a p p l i c a t i o n                  n o r      v i o l a t e                a n y       c o m p a n y          p o l i c y ,

w e    a r e          o f                t h e            o p i n i o n         t h a t        t h e         a r r e s t                a n d           s u b s e q u e n t             j u d i c i a l

d i v e r s i o n                  a r e            n o t       c o n n e c t e d            w i t h        t h e          a p p e l l a n t ' s                   w o r k       w i t h i n        t h e

m e a n i n g          o f           t h e            a b o v e        q u o t e d         s t a t u t e .



            W h i l e                t h e            c i r c u m s t a n c e s               m a y        b e      s u c h             a s       t o      m a k e       t h e      a p p e l l a n t

u n s u i t a b l e                 f o r            t h e       p a r t i c u l a r           w o r k           t h a t          h e         w a s      d o i n g       f o r      W a l - M a r t ,

i . e . ,           s e c u r i t y ,                        t h e y      d o        n o t        c o n s t i t u t e                         g r o u n d s           f o r       d e n i a l         o f

u n e m p l o y m e n t                             b e n e f i t s .                I n         C h e r r y                v .               S u b u r b a n            M a n u f a c t u r i n g

C o m p a n y ,               7 4 5                 S . W . 2 d        2 7 3 ,        o u r           S u p r e m e               C o u r t              m a d e        t h e      f o l l o w i n g

o b s e r v a t i o n :



                               I t              h     a s l o n g b            e e n s e t t l e d i n t h i s s t a                                         t e , h o w          e v e r     ,
            t   h   a t         a            j u     s t i f i a b l e            d i s c h a r g e i s n o t , i n a n                                       d o f i t           s e l f     ,
            "   m   i s c      o n         d u      c t c o n n e c t           e d w i t h h i s w o r k " s o a s t                                           o d i s q u       a l i f     y
            a   n       e m       p l        o y     e e u n d e r            t h e s t a t u t e . T h e q u o t e d                                            p h r a s e        i s       a
            v   e   r y           g e        n e     r a l o n e ,            a n d e a c h c a s e m u s t b e d                                            e t e r m i n       e d i        n
            l   i   g h t           o         f        a l l o f t h             e f a c t s a n d c i r c u m s t a n c                                     e s a t t e          n d a n     t
            u   p   o n        t h         e        e m p l o y e e ' s             t e r m i n a t i o n . A t a m i n i m                                    u m , h o w        e v e r     ,

                                                                                                       4
            t   h e     c a     s e          s           a r e c l e a r t h a t                     t h e         b   u r d e n o f        p r o v i                n g      a    d i s q u       a   l    -
            i   f i c     a t     i o            n        i s o n t h e e m p l                      o y e      r ;       a n d i n        o r d e r                   t o       e s t a b l       i   s    h
            a     d i    s q     u a         l        i f i c a t i o n t h e r e                      m u     s t       b e s h o w     n a m a                   t e r      i a l b r e          a   c    h
            o   f s     o m     e        d           u t y w h i c h t h e e m                       p l o      y e     e o w e s t       o t h e                   e m p      l o y e r .         S   e    e
            g   e n e     r a     l l            y     , W e a v e r v . W a l                      l a c      e ,       5 6 5 S . W     . 2 d 8 6                  7 ,       8 7 0 ( T e          n   n    .
            1   9 7 8     ) ,        w           h     e r e t h e C o u r t s                       a i d      :

                                                       " U      n l      e s s t h e e m p l o y e e ' s w r o n g                                d o      i n       g         v i o l a t     e s          a
                            d   u    t y                 o    w e      d t o t h e e m p l o y e r , i t c a n n                                   o t         a     m o      u n t t o         t h    a    t
                            '   m    i s              c o      n d      u c t c o n n e c t e d w i t h h i s w o                               r k          '         w   h i c h s e          r v    e    s
                            t   o      d             i s     q u      a l i f y h i m t o r e c e i v e u n e m p                                l o      y m       e n      t i n s u r        a n    c    e
                            b   e    n e              f i      t s      , a l t h o u g h i t m a y f u l l y                                        j   u s       t i      f y t h e              e   m    -
                            p   l    o y              e r         i     n d i s c h a r g i n g h i m . "

I d .   a t       p a g e            2 7 5 .



            W e         f i n d                      t h a t            t h e r e           w a s        n o           m i s c o n d u c t               o n               t h e       p a r t             o f       t h e

a p p e l l a n t           ( a s                    t h a t            t e r m       i s      u s e d          i n      T . C . A .        §       5 0 - 7 - 3 0 3 ( a ) ( 2 ) )                                w h i c h

w o u l d         d i s q u a l i f y                                 h i m         f r o m         r e c e i v i n g               u n e m p l o y m e n t                            c o m p e n s a t i o n

b e n e f i t s .               A c c o r d i n g l y ,                               w e     r e v e r s e             t h e      j u d g m e n t                 o f        t h e         t r i a l            c o u r t

a n d    r e m a n d                t h i s                   c a s e         f o r         e n t r y          o f      a n     o r d e r          a w a r d i n g                     u n e m p l o y m e n t

c o m p e n s a t i o n                      b e n e f i t s                  i n      a c c o r d a n c e               w i t h      p r e v a i l i n g                         l a w .        C o s t s           a r e

t a x e d       t o      t h e                   a p p e l l e e s .



                                                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                        D o n T . M c M u r r a y , J u d g e

C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                                                                5
                                                                          I N      T H E         C O U R T O F A P P E A L S
                                                                                           A T      K N O X V I L L E




C U R T I S                  G .          M A Y E S ,                                                      )         K N O X C H A N C E R Y
                                                                                                           )         C . A . N O . 0 3 A 0 1 - 9 8 0 1 - C H - 0 0 0 3 2
P. l a i n t i f f - A p p e l l a n t                            )
                                                                                                           )
                                                                                                           )
                                                                                                           )
v s .                                                                                                      )         H O N . F R E D E R I C K                D .    M c D O N A L D
                                                                                                           )         C H A N C E L L O R
                                                                                                           )
                                                                                                           )
M   A   R   G   A   R    E   T C . C U L P E P P E R ,                                                     )         R E V E R S E D           A N D      R E M A N D E D
C   o   m   m   i   s    s   i o n e r o f t h e T e n n e s s e e                                         )
D   e   p   a   r   t    m   e n t o f E m p l o y m e n t                                                 )
S   e   c   u   r   i    t   y                                                                             )
                                                                                                           )
                                          a n d                                                            )
                                                                                                           )
W A L - M A R T                     S T O R E S ,             I N C . ,                                    )
                                                                                                           )
                                          D e f e n d a n t s - A p p e l l e e s                          )


                                                                                                  J U D G M E N T

                    T h i s               a p p e a l           c a m e          o n       t o       b e         h e a r d          u p o n      t h e       r e c o r d          f r o m        t h e

C h a n c e r y                      C o u r t          o f       K n o x              C o u n t y ,            b r i e f s          a n d      a r g u m e n t          o f       c o u n s e l .

U p o n             c o n s i d e r a t i o n                    t h e r e o f ,             t h i s           C o u r t      i s     o f     t h e      o p i n i o n         t h a t      t h e r e

w a s           r e v e r s i b l e                   e r r o r           i n      t h e         t r i a l        c o u r t .

                    W e            r e v e r s e         t h e        j u d g m e n t               o f         t h e        t r i a l        c o u r t      a n d       r e m a n d           t h i s

c a s e                 f o r             e n t r y       o f        a n          o r d e r          a w a r d i n g                u n e m p l o y m e n t          c o m p e n s a t i o n

b e n e f i t s                     i n      a c c o r d a n c e                w i t h      p r e v a i l i n g              l a w .         C o s t s      a r e   t a x e d           t o     t h e

a p p e l l e e s .


                                                                                                                     P E R      C U R I A M